     Case 2:85-cv-04544-DMG-AGR Document 1079 Filed 02/05/21 Page 1 of 2 Page ID
                                     #:42640



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      JENNY LISETTE FLORES; et al.,            Case No.: CV 85-4544-DMG (AGRx)
12
13            Plaintiffs,
                                               ORDER EXTENDING DEADLINE
14                 v.                          TO FILE JOINT STATUS REPORT
15                                             [1078]
      MONTY WILKINSON, Acting
16
      Attorney General of the United States;
17    et al.,
18
              Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1079 Filed 02/05/21 Page 2 of 2 Page ID
                                     #:42641



 1         THIS CAUSE comes before the Court upon the Parties’ Stipulation to
 2   Extend Deadline to File Joint Status Report.
 3         UPON CONSIDERATION of the Stipulation, and for the reasons set forth
 4   therein, the Court hereby ORDERS that the deadline for the parties to file the ICE
 5   Directive and joint status report directed in Paragraph 1 of the Court’s January 29,
 6   2021 Order is extended to February 22, 2021.
 7   IT IS SO ORDERED.
 8
     DATED: February 5, 2021
 9
                                            DOLLY M. GEE
10                                          UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
